Opinion

PER CURIAM.
After examining the record on appeal and considering the briefs and oral arguments of the parties, we have determined that the appeal in this case should be dismissed on the ground that certification was granted improvidently.1
The appeal is dismissed.

 We granted the defendant’s petition for certification to appeal from the judgment of the Appellate Court; E & A Development, Inc. v. Paragon Builders of Connecticut, Inc., 54 Conn. App. 355, 735 A.2d 830 (1999); limited to 1he following issues: (1) “Did the Appellate Court properly conclude that the defendant’s claim is moot because the funds had already been distributed in accordance with the trial court’s order discharging the mechanic’s lien?”; (2) “Did the Appellate Court correctly conclude that because the trial court properly discharged the mechanic’s lien, there was no need for the funds to have been held as security?”; (3) “Did the Appellate Court properly conclude that the defendant's claim is moot because we can no longer grant any practical relief?”; and (4) “Did the Appellate Court properly conclude that the decision of the trial court discharging the mechanic’s lien without *774imposing the seven day stay mandated by General Statutes § 49-35c (b) was correct?” E & A Development, Inc. v. Paragon Builders of Connecticut, Inc., 250 Conn. 929, 738 A.2d 655 (1999).